Case: 1:20-cv-04699 Document #: 51-3 Filed: 09/08/20 Page 1 of 53 PageID #:866




                       Exhibit B
Case:
 Case:1:20-cv-04699
        1:20-cv-04728Document
                      Document#:#:51-3
                                   17 Filed:
                                       Filed: 08/13/20
                                              09/08/20 Page
                                                       Page 12 of
                                                               of 52
                                                                  53 PageID
                                                                     PageID #:57
                                                                            #:867




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS



R.S. and J.S., by their guardian, KATHERINE   MDL No. 2948
CZAJKA, BRANDY JOHNSON, KARINA
QUINTEIRO, and APARNA IYER, on behalf of This Document Relates to:
themselves and all others similarly situated, Case No.: 20-cv-04728

       Plaintiffs,
                                             Hon. John Z. Lee
       v.

TIKTOK INC., a California corporation, and
BYTEDANCE, INC., a Delaware corporation,     DEMAND FOR JURY TRIAL

       Defendants.




                     FIRST AMENDED CLASS ACTION COMPLAINT
    Case:
     Case:1:20-cv-04699
            1:20-cv-04728Document
                          Document#:#:51-3
                                       17 Filed:
                                           Filed: 08/13/20
                                                  09/08/20 Page
                                                           Page 23 of
                                                                   of 52
                                                                      53 PageID
                                                                         PageID #:58
                                                                                #:868



        Plaintiffs R.S. and J.S., by their guardian, Katherine Czajka, Brandy Johnson, Karina

Quinteiro, and Aparna Iyer,1 individually and on behalf of all others similarly situated, bring this

class action against TikTok Inc. (“TikTok”), the successor-in-interest to Musical.ly, Inc., and

ByteDance, Inc. (“ByteDance”) (collectively, “Defendants”), and alleges as follows based on

investigation of counsel, information, and belief:

                                    NATURE OF THE CASE

        1.     Defendant TikTok maintains and operates a popular social media application

(“TikTok App” or “App”) that allows users to view, share, upload, and create short videos.

Individuals who wish to upload videos to the platform in addition to viewing posts from other

users must download the App and create an account.

        2.     Unknown and undisclosed to users, Defendants engage in a number of practices

that violate various state consumer protection and privacy laws—including obtaining and storing

biometric and video viewing information, not providing consumers with a retention schedule for

use and storage of biometric information, and tracking and disclosing user watch histories without

appropriate consent.

        3.     Plaintiffs amend to incorporate significant new facts arising out of recent

revelations regarding additional undisclosed and practically permanent surveillance of anyone who

downloaded the TikTok app between 2018-2019, including children, without their consent or

knowledge. Specifically, Plaintiffs have retained experts who have confirmed that TikTok

collected unique identifiers which permanently reside in Android phones from millions of users




1
       Plaintiffs Johnson and Iyer appeared as plaintiffs in Iyer, et al. v. TikTok, Inc., et al., No.
20-cv-03795 (N.D. Cal.), which was recently transferred to this Court by the Judicial Panel on
Multidistrict Litigation. At the time of this filling, a case number had not been issued in the
Northern District of Illinois.


                                                     1
    Case:
     Case:1:20-cv-04699
            1:20-cv-04728Document
                          Document#:#:51-3
                                       17 Filed:
                                           Filed: 08/13/20
                                                  09/08/20 Page
                                                           Page 34 of
                                                                   of 52
                                                                      53 PageID
                                                                         PageID #:59
                                                                                #:869



from at least March 2018 through November, 2019.2 By collecting these identifiers, called MAC

12-digit “media access control” or MAC addresses, foreign governments and advertisers alike can

build detailed dossiers on individuals for blackmail or espionage. Moreover, consumer profiles

based on them will persist in spite of any privacy measure other than replacing the device from

which the MAC address was collected.

        4.     The discovery of TikTok’s unauthorized collection of MAC addresses was

hindered in part by TikTok’s internal encryption of the data. According to experts, this encryption

is not for security purposes, which is addressed through a second layer of encryption. This

heightens the importance of serious, thorough technological discovery in this action.

        5.     Furthermore, these revelations about the scope of TikTok’s actions make clear that

TikTok’s actions affect children and adults not only in Illinois, but nationwide. Critically, this

collection occurred after TikTok was installed on a user’s device, but before the user created an

account and accepted the terms of service. Thus one did not even have to be a TikTok user to be

surveilled in this manner, permanently and without consent. These allegations are addressed in

greater detail below in paragraphs 82-91.

        6.     Defendants’ violations of state and federal laws are particularly egregious given

previous security and privacy complaints about Defendants’ mobile applications. Defendants

continue to ignore consumers’ legitimate privacy concerns even after paying millions in fines for

their conduct, and continue to engage in deceptive practices to ensure that consumers have little




2
        Professor Joel Reardon and Professor Nathan Good, both of the University of Calgary,
first uncovered the App’s MAC address collection in 2018 but did not previously report it,
believing it to be fixed. When they reported the issue in June 2019, Google was aware of it, but
the issue was not fixed until November 2019, when TikTok first came under Congressional
investigation. Kevin Poulsen and Robert McMillan, “TikTok Tracked User Data Using Tactic
Banned by Google, Wall Street Journal, August 11, 2020.



                                                   2
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 45 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:60
                                                                              #:870



understanding about what types of information they are sharing with the App and third parties.

       7.      This action seeks an order (i) enjoining Defendants from further unauthorized

collection, storage, and use of certain of Plaintiffs’ information; (ii) declaring that Defendants’

conduct violates the Computer Fraud and Abuse Act, the Video Privacy Protection Act, the Illinois

Biometric Information Privacy Act, and certain sections of the California Penal Code; (iii) finding

that Plaintiffs and the class members are entitled to quantum meruit and damages for unjust

enrichment based upon Defendants’ actions; (iv) invalidating Defendants’ use of mandatory,

binding arbitration via inconspicuous terms to prevent consumers from pursuing their rights under

state and federal law; and (v) requiring Defendants to clearly and conspicuously disclose its written

policy that sets forth its retention and use of Plaintiffs’ and class members’ biometric information.

                                             PARTIES

Plaintiffs

       8.      Plaintiffs R.S. and J.S., both minors (“Minor Plaintiffs”), are citizens and residents

of the State of Illinois, and created their TikTok accounts in or around early 2020 and maintain

their accounts to the present day.

       9.      Minor Plaintiffs have used the TikTok App regularly since creating their accounts

and have uploaded and posted videos to the App that include images of their faces. Plaintiffs have

also used the face stickers, filters, and tracker lens available in the App when creating, saving, and

posting videos on the App.

       10.     Neither Minor Plaintiffs nor their guardian knew or expected that Defendants would

collect, store, and use their biometric identifiers and biometric information when they used the

App. If Minor Plaintiffs or their guardian had known, they would not have used the App or would

have limited their use of the App.

       11.     Neither Minor Plaintiff, nor their legally-authorized guardian, ever received notice



                                                     3
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 56 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:61
                                                                              #:871



from Defendants (written or otherwise) that Defendants would collect, store, and/or use their

biometric identifiers or biometric information. Neither Minor Plaintiff, nor their legally-authorized

guardian, ever received notice from Defendants of the specific purpose and length of time that

Defendants’ would collect, store, and/or use Minor Plaintiffs’ biometric identifiers or biometric

information. Neither Minor Plaintiff, nor their legally-authorized guardian, gave authorization

(written or otherwise) for Defendants to collect, store, and/or use Plaintiffs’ biometric identifiers

or biometric information.

       12.     Neither Minor Plaintiff, nor their legally-authorized guardian, are aware of, nor do

they recall seeing, a retention schedule setting out the guidelines for Defendants to permanently

destroy biometric identifiers or biometric information

       13.     Neither Minor Plaintiff, nor their legally-authorized guardian, recalled seeing the

Terms of Service, Privacy Policy, or Privacy Policy for Younger Users upon registering for an

account with the App. Minor Plaintiffs do not recall receiving any notification from Defendants

regarding changes to these policies. Based on counsel’s investigation and analysis, set forth in

detail below, TikTok deliberately designed its Terms of Service and Privacy Policy to decrease the

likelihood that a user will notice and comprehend its terms and conditions or could provide

meaningful, express consent to its conditions, in order to encourage users to sign up and not be

deterred by accurate and truthful disclosures.

       14.     Plaintiff Katherine Czajka (“Czajka”) is a citizen and resident of the State of

Illinois. Plaintiff downloaded the App and created her TikTok account in or around November or

December of 2018.

       15.     Plaintiff Czajka has uploaded and posted at least one video using TikTok, which

includes images of her face, since creating her account.

       16.     Plaintiff Czajka has also viewed and “liked” other videos, commented on videos,



                                                    4
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 67 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:62
                                                                              #:872



and sent messages to other viewers concerning their videos.

       17.     Plaintiff Czajka does not recall seeing the Terms of Service or Privacy Policy upon

registering for an account with the App. Based on counsel’s investigation and analysis, set forth in

detail below, TikTok deliberately designed its Terms of Service and Privacy Policy to decrease the

likelihood that a user will notice and comprehend its terms and conditions or could provide

meaningful, express consent to its conditions, in order to encourage users to sign up and not be

deterred by accurate and truthful disclosures.

       18.     Plaintiff Czajka did not know nor did she expect that Defendants would collect,

store, and use her biometric identifiers and biometric information when she used the App. If she

had known, she would not have used the App or would have limited her use of the App.

       19.     Plaintiff Czajka did not receive notice from Defendants (written or otherwise) that

Defendants would collect, store, and/or use her biometric identifiers or biometric information.

Plaintiff Czajka did not receive notice from Defendants of the specific purpose and length of time

that Defendants’ would collect, store, and/or use her biometric identifiers or biometric information.

She did not give authorization (written or otherwise) for Defendants to collect, store, and/or use

her biometric identifiers or biometric information.

       20.     Plaintiff Czajka was not aware of, nor does she recall seeing, a retention schedule

setting out the guidelines for Defendants to permanently destroy biometric identifiers or biometric

information.

       21.     Plaintiff Czajka does not recall seeing the Terms of Service or Privacy Policy upon

registering for an account with the App. Based on counsel’s investigation and analysis, set forth in

detail below, TikTok deliberately designed its Terms of Service and Privacy Policy to decrease the

likelihood that a user will notice and comprehend its terms and conditions or could provide

meaningful, express consent to its conditions, in order to encourage users to sign up and not be



                                                      5
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 78 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:63
                                                                              #:873



deterred by accurate and truthful disclosures.

       22.     Plaintiff Brandy Johnson (“Johnson”) is a citizen and resident of the State of

Illinois. Plaintiff created her TikTok account approximately six months ago and maintains her

account to the present day.

       23.     Plaintiff Johnson has uploaded and posted at least one video using TikTok, which

includes images of her face, since creating her account. Plaintiff Johnson has also used a

combination of TikTok features such as stickers, filters, and the tracker lens available in the App

when creating, saving, and posting videos on the App.

       24.     Plaintiff Johnson has also viewed and “liked” other videos, commented on videos,

and sent messages to other viewers concerning their videos.

       25.     Plaintiff Johnson did not know nor did she expect that Defendants would collect,

store, and use her biometric identifiers and biometric information when she used the App. If she

had known, she would not have used the App or would have limited her use of the App.

       26.     Plaintiff Johnson did not receive notice from Defendants (written or otherwise) that

Defendants would collect, store, and/or use her biometric identifiers or biometric information.

Plaintiff Johnson did not receive notice from Defendants of the specific purpose and length of time

that Defendants’ would collect, store, and/or use her biometric identifiers or biometric information.

She did not give authorization (written or otherwise) for Defendants to collect, store, and/or use

her biometric identifiers or biometric information.

       27.     Plaintiff Johnson was not aware of, nor does she recall seeing, a retention schedule

setting out the guidelines for Defendants to permanently destroy biometric identifiers or biometric

information.

       28.     Plaintiff Johnson does not recall seeing the Terms of Service or Privacy Policy upon

registering for an account with the App. Based on counsel’s investigation and analysis, set forth in



                                                      6
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 89 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:64
                                                                              #:874



detail below, TikTok deliberately designed its Terms of Service and Privacy Policy to decrease the

likelihood that a user will notice and comprehend its terms and conditions or could provide

meaningful, express consent to its conditions, in order to encourage users to sign up and not be

deterred by accurate and truthful disclosures.

       29.     Plaintiff Karina Quinteiro (“Quinteiro”) is a citizen and resident of the State of

Illinois. Plaintiff downloaded the App and created her TikTok account in or around July 2019.

       30.     Plaintiff Quinteiro has uploaded and posted at least one video using TikTok, which

includes images of her face, since creating her account. Plaintiff Quinteiro has also used a

combination of TikTok features such as stickers, filters, and the tracker lens available in the App

when creating, saving, and posting videos on the App.

       31.     Plaintiff Quinteiro has also viewed and “liked” other videos, commented on videos,

and sent messages to other viewers concerning their videos.

       32.     Plaintiff Quinteiro did not know nor did she expect that Defendants would collect,

store, and use her biometric identifiers and biometric information when she used the App. If she

had known, she would not have used the App or would have limited her use of the App.

       33.     Plaintiff Quinteiro did not receive notice from Defendants (written or otherwise)

that Defendants would collect, store, and/or use her biometric identifiers or biometric information.

Plaintiff Quinteiro did not receive notice from Defendants of the specific purpose and length of

time that Defendants’ would collect, store, and/or use her biometric identifiers or biometric

information. She did not give authorization (written or otherwise) for Defendants to collect, store,

and/or use her biometric identifiers or biometric information.

       34.     Plaintiff Quinteiro was not aware of, nor does she recall seeing, a retention schedule

setting out the guidelines for Defendants to permanently destroy biometric identifiers or biometric

information.



                                                    7
  Case:
    Case:
        1:20-cv-04699
          1:20-cv-04728
                      Document
                        Document
                               #: #:
                                  51-3
                                     17 Filed:
                                        Filed: 09/08/20
                                               08/13/20 Page
                                                        Page 10
                                                             9 ofof52
                                                                    53PageID
                                                                       PageID#:65
                                                                              #:875



       35.     Plaintiff Quinteiro does not recall seeing the Terms of Service or Privacy Policy

upon registering for an account with the App. Based on counsel’s investigation and analysis, set

forth in detail below, TikTok deliberately designed its Terms of Service and Privacy Policy to

decrease the likelihood that a user will notice and comprehend its terms and conditions or could

provide meaningful, express consent to its conditions, in order to encourage users to sign up and

not be deterred by accurate and truthful disclosures.

       36.     Plaintiff Aparna Iyer (“Iyer”) is a citizen and resident of the State of California.

Plaintiff created her TikTok account approximately nine months ago and maintains her account to

the present day.

       37.     Plaintiff Iyer has uploaded and posted at least one video using TikTok, which

includes images of her face and a friend’s face, since creating her account. Plaintiff Iyer has also

appeared in friends’ videos, which have included the use of a combination of TikTok features such

as stickers, filters, and the tracker lens available in the App when creating, saving, and posting

videos on the App.

       38.     Plaintiff Iyer has also viewed and “liked” other videos, commented on videos, and

sent messages to other viewers concerning their videos.

       39.     Plaintiff Iyer does not recall seeing the Terms of Service or Privacy Policy upon

registering for an account with the App. Based on counsel’s investigation and analysis, set forth in

detail below, TikTok deliberately designed its Terms of Service and Privacy Policy to decrease the

likelihood that a user will notice and comprehend its terms and conditions or could provide

meaningful, express consent to its conditions, in order to encourage users to sign up and not be

deterred by accurate and truthful disclosures.




                                                    8
    Case:
     Case:1:20-cv-04699
            1:20-cv-04728Document
                          Document#:#:51-3
                                       17 Filed:
                                           Filed: 08/13/20
                                                  09/08/20 Page
                                                           Page 10
                                                                11 of
                                                                   of 52
                                                                      53 PageID
                                                                         PageID #:66
                                                                                #:876



Defendants3

        40.     Defendant TikTok, Inc. is a California corporation with its headquarters in Culver

City, California. Defendant TikTok maintains an office in Mountain View, California. Defendant

TikTok is the surviving successor-in interest to Musical.ly, Inc. (“Musical.ly”). Musical.ly

launched the Musical.ly Application (“Musical.ly App”) in 2014. In 2018, the Musical.ly App was

rebranded as TikTok.

        41.     Defendant ByteDance, Inc. is a Delaware corporation with its headquarters in Palo

Alto, California. ByteDance Ltd., a Beijing-based company founded in 2012, is the parent

corporation of ByteDance, Inc.

                                  JURISDICTION AND VENUE

        42.     This Court has jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332,

because (i) this is a proposed class action in which there are at least 100 class members, (ii) the

parties are minimally diverse, as Plaintiffs and Defendants are domiciled in different states, and

(iii) the combined claims of class members exceed $5,000,000, exclusive of interest, attorneys’

fees, and costs.

        43.     This Court has personal jurisdiction over Defendants because both Defendants

regularly conduct business throughout California, their principal places of business are in

California, and Defendant TikTok is incorporated in California.

        44.     Venue is proper in this District because a substantial part of the events or omissions

giving rise to Plaintiffs’ claims occurred here, and Defendants caused harm to class members

residing within this judicial District.




3
        Plaintiffs may add additional defendants—such as ByteDance Technology Co. Ltd,
which is headquartered in Beijing, China—after additional discovery further demonstrates its
connection to the allegations set forth herein.



                                                     9
    Case:
     Case:1:20-cv-04699
            1:20-cv-04728Document
                          Document#:#:51-3
                                       17 Filed:
                                           Filed: 08/13/20
                                                  09/08/20 Page
                                                           Page 11
                                                                12 of
                                                                   of 52
                                                                      53 PageID
                                                                         PageID #:67
                                                                                #:877



                             COMMON FACTUAL ALLEGATIONS

A.        Overview of the TikTok App and Its Predecessor Musical.ly

          45.   Musical.ly, Inc. and Musical.ly, a Cayman Island corporation, first created a social

media video platform through a software application in 2014 (the “Musical.ly App”). Like the

current version of the TikTok App, the Musical.ly App allowed users to create and edit short

videos. The App also provided a library of music that the user could apply as background music

to their video, in effect allowing the user to create their very own music video. The Musical.ly App

included several features that scanned the user’s facial geometry. These features included face

stickers and face filters, which would alter the image of the user’s face.

          46.   While the Musical.ly App was growing in popularity in the U.S., ByteDance Ltd.,

the parent corporation to Defendant ByteDance, Inc., created the TikTok App in 2016. The App

mirrored the purpose and features of the Musical.ly App, allowing users to create and upload

videos.

          47.   In 2017, ByteDance, Inc., acquired Musical.ly, for $1 billion, and rebranded

Musical.ly to TikTok, Inc.

          48.   On August 2, 2018, TikTok merged the Musical.ly and TikTok Apps. Following

its merger, the TikTok App has continued expanding its user base. As of November 2019, the

TikTok App has over 26.5 million U.S. users and was the most downloaded application on the

Apple App Store.4

          49.   The App is predominantly used by young adults and minors. Indeed, at least two-




4
        Ansoor Iqbal, TikTok Revenue and Usage Statistics (2020), Business of Apps (Apr. 24,
2020), https://www.businessofapps.com/data/tik-tok-statistics/.



                                                    10
    Case:
     Case:1:20-cv-04699
            1:20-cv-04728Document
                          Document#:#:51-3
                                       17 Filed:
                                           Filed: 08/13/20
                                                  09/08/20 Page
                                                           Page 12
                                                                13 of
                                                                   of 52
                                                                      53 PageID
                                                                         PageID #:68
                                                                                #:878



thirds of U.S. users are teenagers or in their twenties.5

        50.     TikTok’s popularity with younger users is by design. The TikTok algorithmic feed

launches a never-ending-stream of videos at a user.6 The algorithm is constantly learning what

content to deliver to its users to keep them engaged. A user receives videos based on those the user

has already watched and interacted with.7 Users are encouraged to engage with other videos by

responding in turn.

        51.     TikTok’s algorithms allow the App to mine extensive data regarding how its users

react to videos—which, in turn, allows Defendants to understand how people think, feel, and act,

“making [TikTok] an expert on what makes people tick and how to persuade them to watch, share

[,] or like certain content.”8

        52.     TikTok did not disclose and still has not publicly revealed the ways in which it

collects, monitors, surveils, and shares users’ activity on the platform as well as other information

about users with unauthorized third parties. Plaintiffs would not have signed up on the platform if

the true extent to which their biometric and other information was permanently copied and shared

with third parties was revealed.

        53.     Given the nature of the App, and the extensive information it gathers on individuals,



5
        Greg Roumeliotis, et al., Exclusive: U.S. opens national security investigation into
TikTok – sources, Reuters (Nov. 1, 2019), https://www.reuters.com/article/us-tiktok-cfius-
exclusive/exclusive-u-s-opens-national-security-investigation-into-tiktok-sources-
idUSKBN1XB4IL.
6
         John Herrman, TikTok Is Rewriting the World, N.Y. Times (Mar. 10, 2019),
https://www.nytimes.com/2019/03/10/style/what-is-tik-tok.html.
7
        Morgan Sung, A Guide to using TikTok’s algorithm to watch videos you actually like,
Mashable (Jan. 13, 2020), https://mashable.com/article/tiktok-algorithm-watch-what-you-
actually-like/.
8
        Shelly Banjo, Take China’s TikTok App Security Threat Seriously, Bloomberg (Oct. 29,
2019), https://www.bloomberg.com/news/newsletters/2019-10-29/worries-that-tiktok-is-a-threat-
to-national-security-have-merit.



                                                     11
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 13
                                                                 14 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:69
                                                                                 #:879



and predictions concerning individuals’ actions the App can make, U.S. lawmakers have labeled

TikTok to be a “potential counterintelligence threat we cannot ignore.”9

B.       Defendants Have an Established Record of Invading Users’ Privacy

         54.    Defendants have repeatedly disregarded users’ privacy by collecting, sharing, and

using users’ information without obtaining consent.

         55.    In 2019, the Federal Trade Commission (“FTC”) filed a complaint against TikTok

over allegations that it violated the Children’s Online Privacy Protection Act (“COPPA”). 15

U.S.C. §§ 6501, et seq. Defendant TikTok settled the claim for $5.7 million—at that time, the

largest penalty ever imposed for violation of COPPA.10

         56.    In November 2019, the United States government announced a national security

review of TikTok’s parent, ByteDance Ltd.’s acquisition of the Musical.ly app for $1 billion.11

TikTok has been banned by use for the United States Armed Forces, Department of Homeland

Security, and the Transportation Security Administration.12 The Department of Defense has

determined that TikTok “is considered a cyber threat” and as of December 2019, the Army and

Navy no longer allow the App to be installed on government-issued phones and devices.13



9
          Id.
10
        Lesley Fair, Largest FTC COPPA settlement requires Musical.ly to change its tune, FTC
(Feb. 27, 2019), https://www.ftc.gov/news-events/blogs/business-blog/2019/02/largest-ftc-
coppa-settlement-requires-musically-change-its.
11
        Jack Nicas, Mike Isaac, and Ana Swanson, TikTok Said to Be Under National Security
Review, N.Y. Times (Nov. 1, 2019), https://www.nytimes.com/2019/11/01/technology/tiktok-
national-security-review.html.
12
        Mary Meisenzahl, US government agencies are banning TikTok, the social media app
teens are obsessed with, over cybersecurity fears –here’s the full list, Business Insider (Feb. 25,
2020), https://www.businessinsider.com/us-government-agencies-have-banned-tiktok-app-2020-
2#7-this-week-tsa-became-the-latest-agency-to-specifically-ban-the-app-7.
13
        Matthew Cox, Army Follows Pentagon Guidance, Bans Chinese-Owned TikTok App,
Military News (Dec. 30, 2019), https://www.military.com/daily-news/2019/12/30/army-follows-
pentagon-guidance-bans-chinese-owned-tiktok-app.html.



                                                   12
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 14
                                                                 15 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:70
                                                                                 #:880



Subsequently, the Air Force, Coast Guard, Marine Corps, and Department of Homeland Security,

and Transportation Security Administration issued the same restrictions for their personnel.14

         57.    TikTok is considered such a high-level threat by the government, that Army public

affairs officer Crystal X. Boring stated: “The message directs appropriate action for employees to

take in order to safeguard their personal information. The guidance is to be wary of applications

you download, monitor your phones for unusual and unsolicited texts etc. and delete them

immediately and uninstall TikTok to circumvent any exposure of personal information.”15

         58.    This guidance stemmed from scrutiny for ByteDance, TikTok’s owner, when

Senators Chuck Schumer and Tom Cotton requested Joseph Maguire, the acting director of

national intelligence, review TikTok for potential security risks.16 On information and belief,

TikTok has in the past and/or presently continues a practice of removing content at the request of

ByteDance, Inc. and other corporate entities.17

         59.    As Senators Schumer and Cotton wrote in their October 23, 2019 letter to Director

Maguire concerning TikTok, “[s]ecurity experts have voiced concerns that China's vague

patchwork of intelligence, national security, and cybersecurity laws compel Chinese companies to



14
        Mary Meisenzahl, US government agencies are banning TikTok, the social media app
teens are obsessed with, over cybsecurity fears—here’s the full list, Business Insider (Feb. 25,
2020), https://www.businessinsider.com/us-government-agencies-have-banned-tiktok-app-2020-
2#5-the-marine-corps-expressed-similar-reasoning-for-a-ba%25E2%2580%25A6.
15
       Kahlan Rosenblatt, Army bans TikTok following guidance from the Pentagon, NBC News
(Dec. 31, 2019), https://www.nbcnews.com/tech/tech-news/u-s-army-bans-tiktok-following-
guidance-pentagon-n1109001.
16
        Id. Indeed, additional security risks have plagued the application—including code that
would have allowed hackers to carry out malicious attacks. Arjun Kharpal, A security flaw in
China’s TikTok app was found. It lets hackers use text messages to control accounts, CNBC
(Jan. 9, 2020), https://www.cnbc.com/2020/01/09/tiktok-security-flaw-found-that-allowed-
hackers-to-access-accounts.html.
17
        Justine Calma, US Army bans soldiers from using TikTok, The Verge (Dec. 31, 2019),
https://www.theverge.com/2019/12/31/21044559/us-army-bans-soldiers-from-using-tiktok.



                                                  13
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 15
                                                                 16 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:71
                                                                                 #:881



support and cooperate with intelligence work controlled by the Chinese Communist Party. Without

an independent judiciary to review requests made by the Chinese government for data or other

actions, there is no legal mechanism for Chinese companies to appeal if they disagree with a

request.”18

         60.    Senator Josh Hawley recently stated that, “[t]he idea that TikTok is not sharing any

data, is not taking direction from Beijing, that just does not appear to be true.”19 Further, Senator

Marsha Blackburn asserted: “TikTok is China’s best detective—surreptitiously collecting and

sharing user data, tracking American tweens and teenagers, and manipulating children’s online

purchases.”20 U.S. officials have expressed concerns about other social media apps China is

developing itself as well.21

         61.    National legislation is currently being proposed that would ban all federal

employees from using the App.22

         62.    International investigations are also ongoing into TikTok’s practices, which all seek

to prevent the abuse of data collection and potential for national security risks.

         63.    Just recently, the Dutch privacy watchdog has announced that it will conduct an




18
         Ben Kochman, Sens. Want TikTok Investigated for National Security Threats, Law360
(Oct. 24, 2019),
https://www.law360.com/articles/1213180/sens-want-tiktok-investigated-for-national-security-
threats.
19
         Emily Birnbaum, TikTok faces lawmaker anger over China ties, The Hill (Nov. 5, 2019),
https://thehill.com/policy/technology/469114-tiktok-faces-lawmaker-anger-over-china-ties.
20
          Id.
21
        Georgia Wells & Kate O’Keeffe, U.S. Orders Chinese Firm to Sell Dating App Grindr
Over Blackmail Risk, The Wall Street Journal (March 27, 2019), https://www.wsj.com/articles/u-
s-orders-chinese-company-to-sell-grindr-app-11553717942.
22
         Alexandra S. Levine, Senate bill would ban TikTok on federal employees’ work phones,
Politico (Mar. 12, 2020), https://www.politico.com/news/2020/03/12/senate-bill-would-ban-
tiktok-on-federal-employees-work-phones-126727.



                                                    14
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 16
                                                                 17 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:72
                                                                                 #:882



investigation of the TikTok App to determine whether the information provided to children

“adequately explains how their personal data is collected, processed and used.”23

         64.    In July 2019, the United Kingdom’s Information Commissioner’s Office’s

representative Elizabeth Denham stated, “We are looking at the transparency tools for children . .

. We’re looking at the messaging system, which is completely open, we’re looking at the kind of

videos that are collected and shared by children online. We do have an active investigation into

TikTok right now, so watch this space.”24 The investigation is ongoing.25

         65.    The Italian Data Privacy Authority (DPA) launched a review of TikTok’s collection

and handling of users’ data and called on the European Data Protection Board (EDPB) to set up

an ad hoc task force regarding the same.26

         66.    Investigations and bans by regulators exemplify the extreme disregard Defendants

have shown for the privacy and security of its users.

C.       TikTok Automatically Transfers Users’ Personally Identifiable Information to
         Corporate Affiliates Around the World

         67.    Unbeknownst to users, TikTok is transferring users’ personally identifiable video

viewing information to TikTok’s corporate affiliate. TikTok transfers this information to




23
       Stephani Bodoni, TikTok Faces Dutch Privacy Probe Over Children’s Data, Bloomberg
Quint (May 8, 2020), https://www.bloombergquint.com/onweb/tiktok-faces-dutch-privacy-
probe-over-safety-of-children-s-data.
24
         Alex Hern, TikTok under investigation over child data use, The Guardian (Jul. 2, 2019),
https://www.theguardian.com/technology/2019/jul/02/tiktok-under-investigation-over-child-data-
use.
25
         Press Association, UK data regulator hones in on TikTok as it makes child safety top
priority for 2020 (Dec. 26, 2019), https://www.breakingnews.ie/world/uk-data-regulator-hones-
in-on-tiktok-as-it-makes-child-safety-top-priority-for-2020-972258.html.
26
         Dario Betti, TikTok under review by European Privacy authorities (Jan. 29, 2020),
https://mobileecosystemforum.com/2020/01/29/tik-tok-under-review-by-european-privacy-
authorities/.



                                                   15
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 17
                                                              18 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:73
                                                                              #:883



ByteDance Ltd. through at least three domains: maliva-mcs.byteoversea.com, sgali-

mcs.byteoversea.com and mon-va.byteoversea.com. Upon information and belief, these domains

are owned and operated by ByteDance Ltd. and are hosted in China.

       68.     TikTok transfers to ByteDance Ltd. information on videos viewed by the user as

well as several unique identifying numbers (“Unique Identifiers”) associated with the user.

TikTok assigns each user a user identification number (“UID”). TikTok transmits this UID to

ByteDance along with other personal information while a user is logged on to the platform. When

a user visits her profile page, TikTok pairs the UID and other Unique Identifiers with the user’s

account name, profile page, and any additional information contained on the profile pages, such

as a written biography or videos viewed by the user on her profile. In this way, ByteDance Ltd.

can easily associate Unique Identifiers with the individual user.

       69.     For example, if a user has “liked” a video shared by the account of @Jasonderulo,

she can view it from her profile page. When the user views this video, TikTok transmits the

following information to the domain of either maliva-mcs.byteoversea.com or sgali-

mcs.byteoversea.com:

       a.      UID (e.g. 682319*************”), a unique UID, a Service Set Identifier or

               (SSID) associated with the user’s WiFi network, and a web_ID;

       b.      The user’s account name, which is included in the page_url (e.g.

               https://www.tiktok.com/@bob*******);

       c.      The time the user watched the video (e.g. “Thu Jun 04 2020 10:52:19 GMT-0700

               (Pacific Daylight Time)”);

       d.      The overall duration of the video (e.g. “15.115”);

       e.      The “play_duration,”: which indicates how long the video was viewed (e.g.

               4.3269244); and



                                                   16
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 18
                                                                 19 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:74
                                                                                 #:884



         f.     The precise URL of the video.27

         70.    The information transmitted to these two domains also includes the region where

the user resides by country (e.g. U.S.), time-zone of the user and the user’s device information.

         71.    TikTok associates the same UID to an individual user when it shares information

to ByteDance Ltd. When a user logs on to TikTok from a new device, TikTok then begins

associating the same UID to that user. Even after a user has cleared her browser history and cleared

her cookies, TikTok will continue pairing the same UID with the video viewing information it

transmits to ByteDance while the user is logged on. The additional Unique Identifiers that TikTok

transmits allow ByteDance to continue identifying user’s viewing activity even when the user is

no longer logged on but is still viewing videos on the platform.

         72.    As the user navigates through videos on TikTok’s platform, TikTok continues to

transfer user’s personally identifying video viewing history. For example, if the user then watches

a video hosted on the content creator page @johnlegendofficial, TikTok transmits the following

information to either maliva-mcs.byteoversea.com or sgali-mcs.byteoversea.com:

         a.     The same User Identifiers associated with that user including the UID (e.g.

                682319*************”), unique UID, SSID, and web_id;

         b.     The time the user watched the video (e.g. “Thu Jun 04 2020 10:52:19 GMT-0700

                (Pacific Daylight Time)”);




27
         For purposes of illustrating this example, e.g.
https://v19.tiktokcdn.com/d750332c6ea1a13ae7fd03d218dc3b8a/5ed98954/video/tos/useast2a/to
s-useast2a-ve-
0068c001/8c33500946d64b6a87c21c8ce8f74ae7/?a=1233&br=3430&bt=1715&cr=0&cs=0&dr
=0&ds=3&er=&l=20200604175237010189195216022B7F7F&lr=tiktok_m&mime_type=video_
mp4&qs=0&rc=amU7d3V5eWhndDMzaDczM0ApZjc0Ojo2OTs5N2gzO2Q6O2duZ3NhMV8w
cmxfLS0vMTZzc2M0Li81NWAzM18xXi8zM146Yw%3D%3D&vl=&vr=","event_index":159
1293671691.



                                                   17
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 19
                                                                 20 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:75
                                                                                 #:885



         c.       The overall duration of the video (e.g. “27.236”);

         d.       The “play_duration,”: which indicates how long the video was viewed (e.g.

                  8.7599897); and

         e.       The precise URL for the video.28

         73.      Because TikTok pairs UIDs and other User Identifiers with additional information

showing users’ video viewing history, users’ video viewing history are readily identifiable. TikTok

continues to transmit personally identifiable video viewing history even after a user has logged out

of her account.

         74.      Likewise, TikTok transmits video viewing information to mon-va.byteoversea.com

that is paired with a unique identifier titled SLARDAR_WEB_ID. For example, if a user visits the

page of content creator @willsmith and watches a video, TikTok transmits:

         a.       The         specific        URL           of         the       video         (e.g.

                  https://www.tiktok.com/@willsmith/video/6820541348022652166?lang=US);

         b.       The SLARDAR_WEB_ID of the user (e.g. c3754625-0ed7-468d-9d98-

                  910e7a******).




28
         For purposes of demonstrating this example, e.g.,
https://v16m.tiktokcdn.com/3ebf23bd9093f580fbea179aa6777fae/5ed995fb/video/tos/useast2a/to
s-useast2a-ve-
0068c002/77397da4922848edb50deb52565453c8/?a=1233&br=3438&bt=1719&cr=0&cs=0&dr
=0&ds=3&er=&l=202006041846240101890660473735C389&lr=tiktok_m&mime_type=video_
mp4&qs=0&rc=MztmNzQ8a2pqdTMzaDczM0ApNDxpZjxmZzszN2hkNzg6ZWcvY3EvXmlu
NTZfLS1jMTZzcy5fMS00Ly4uMF8zNDEvY2A6Yw%3D%3D&vl=&vr=","event_index":1591
295427844.



                                                     18
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 20
                                                                 21 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:76
                                                                                 #:886



         75.    When a user visits her home page, the SLARDAR_WEB_ID can be easily

associated with a user’s profile name because TikTok transfers the User’s homepage URL which

includes the username along with the SLARDAR_WEB_ID. A screenshot example of a portion of

what TikTok transmits to mon-va.byteoversea.com is shown below:




         76.    TikTok continues to transfer video viewing history associated with the

SLARDAR_WEB_ID to ByteDance Ltd., even after a user has logged off of her account.

D.       TikTok’s Targeted Advertising Practices

         77.    TikTok currently allows for targeted advertising based on age, gender, location,

operating system, and network on the device.29

         78.    Additionally, TikTok targets advertisements based users’ interests and video

viewing preferences, such as beauty, fashion, and food.30 Though the feature has not yet been

released in the U.S., TikTok has already released a native audience network in China and Japan,

which will allow advertisers to place TikTok ads based on each user’s video viewing preferences




29
         Ad Targeting, TikTok Ads,
https://ads.tiktok.com/help/article?aid=6721969269619294213 (Last accessed June 5, 2020).
30
         Interest Targeting, TikTok Ads,
https://ads.tiktok.com/help/article?aid=6730493704647213061 (Last accessed June 5, 2020).



                                                  19
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 21
                                                                 22 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:77
                                                                                 #:887



on a network of apps across devices.31

         79.    TikTok also allows advertisers to coordinate pairing users’ contact data, website

traffic, app activity, or ad engagement with other TikTok data in order to create custom target

audiences for advertising.32

         80.    TikTok also continuously transmits to and exchanges information with companies

such as Facebook and Appsflyer about users’ video views, subscribed channels, and search terms

entered on TikTok.33 The information received from Facebook contains an advertising ID that can

be assigned to a Facebook user when the user is logged into her Facebook account.34

         81.    The advertising practices show no sign of slowing down and, in fact, TikTok has

stated the opposite is true, promising more “interest, behavioral, and more granular [demographic]

targeting over time.”35

E.       TikTok Unlawfully Collected MAC Addresses of Users Who Downloaded the TikTok
         App Between at least March 2018 and November 2019

         82.    Media access control identifiers, or MAC addresses, are 12-digit codes originally

created to enable hardware devices in all internet-ready electronics, such as phone or tablets, to

communicate with other hardware and software. MAC addresses are permanently attached to the




31
        Shubham Agarwal, Get ready for targeted ads based on your TikTok watch history (Aug.
27, 2019), https://www.digitaltrends.com/social-media/tiktok-advertiser-audience-network-
targeted-ads/.
32
        Kristi Hines, The Complete Guide to TikTok Advertising for Marketers (March 16,
2020), https://blog.hootsuite.com/tiktok-advertising/.
33
         Matthias Eberl, How TikTok monitors its users, Süddeutsche Zeitung (Dec. 4, 2019),
https://www.sueddeutsche.de/digital/tiktok-ueberwachung-daten-kritik-1.4709779 (Google
Translation).
34
          Id.
35
         Mikey Dunn, What You Need to Know About Advertising on TikTok (Aug. 20, 2019),
https://www.socialmediatoday.com/news/what-you-need-to-know-about-advertising-on-
tiktok/561235/.



                                                  20
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 22
                                                              23 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:78
                                                                              #:888



devices and cannot be changed through software devices. Thus, once a MAC address has been

harvested by a third party, that third party can permanently follow the users’ electronic movements.

       83.     MAC addresses were not intended to provide security and in fact pose privacy

concerns because identification of MAC addresses is a personal identifier. Indeed, the FTC has

taken the position that MAC addresses are personally identifiable information.

       84.     MAC addresses can be used for advertising by tracking online activity and

attributing it to specific users. Of greater concern in this context is that MAC addresses, once

collected, enable third parties to amass databases containing millions or billions of datapoints

about users in databases. Because MAC addresses cannot be reset, the only solution for a user

who wishes to avoid surveillance is to replace the device with a disclosed MAC address with one

that has a different MAC address attached. Harm to those whose addresses have been collected is

enduring, enabling long-term tracking of users without any way to opt out.

       85.      Recognizing the significant privacy concerns associated with the collection of

MAC addresses, device manufacturers such as Google and Apple prohibit collection of MAC

addresses by apps operating on their platforms. Specifically, Google’s policy provides:

       To provide users with greater data protection, starting in this release, Android
       removes programmatic access to the device’s local hardware identifier for apps
       using the Wi-Fi and Bluetooth APIs. The WifiInfo.getMacAddress() and the
       BluetoothAdapter.getAddress() methods now return a constant value of
       02:00:00:00:00:00.

       86.     In 2015 Google’s Android 6 locked down MAC addresses to prevent third party

apps from reading the identifier. However, Plaintiffs’ experts confirm that TikTok bypassed that

restriction on Android. This was done by exploiting a side channel, which is another way of

accessing the same information despite not being permitted. Instead of using Android's WiFi API,

which removed access, TikTok used another set of functions provided by another available API

that provided the user's MAC address. This secondary side channel was not removed by Google at




                                                   21
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 23
                                                              24 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:79
                                                                              #:889



the same time that they removed the primary means of accessing this information.

        87.     Furthermore, TikTok matched MAC addresses with other device data and sent it to

ByteDance when the app was first installed and opened, but prior to the creation of a user account

and accepting any terms of service. The bundle of information taken included the device’s

advertising ID, which is a 32 digit number that allows advertisers to track consumer behavior.

        88.     Although Google Play Store policies, the platform on which TikTok operates, tells

developers that the advertising identifier “must not be connected with any persistent device

identifier…without explicit consent,” TikTok did just that. By matching the immutable MAC

address to the advertising ID, TikTok engaged in “ID bridging.” According to Professor Reardon,

even if you uninstall the app and reset it, the MAC address remains the same. Thus for users whose

MAC addresses were taken, the only remedy to end the surveillance is to obtain a new device

which will have a different MAC address.

        89.     Professor Reardon filed a complaint, or “bug report,” with Google in June 2020.

Google informed him that Google was already aware of the problem, having received multiple

similar reports. Professor Reardon was aware of the bug existing for at least 21 months prior to

filing his report.

        90.     Furthermore, according to expert Nathan Good, TikTok added a layer of encryption

on internal data which makes it difficult to determine if TikTok is abiding by its privacy policies

and governing law. That is, TikTok encrypts not just Internet traffic—which is usual and to be

expected—but also internal traffic. Because external Internet traffic is sufficient protection, the

additional custom encryption TikTok applies is extraneous, unless it is intended to prevent device

owners from observing what TikTok is doing with their data.

        91.     Plaintiffs did not consent to the collection of their MAC addresses, either implicitly

or expressly.



                                                    22
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 24
                                                                 25 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:80
                                                                                 #:890



F.       TikTok’s Unlawful Use of Biometric Identifiers and Information

         92.    The Illinois Biometric Privacy Information Act was enacted in 2008 to regulate the

collection and use of biometrics. The statute recognizes that biometrics “unlike other unique

identifiers” cannot be changed when compromised.”36

         93.    Under the BIPA, biometric identifiers means “retina or iris scan, fingerprint,

voiceprint, or scan of hand or face geometry” and biometric information means “any information,

regardless of how it is captured, converted, stored, or shared, based on an individual’s biometric

identifier used to identify an individual.”37

         94.    The statute further provides that:38

         (b) No private entity may collect, capture, purchase, receive through trade, or
         otherwise obtain a person’s or a customer’s biometric identifier or biometric
         information unless it first:
                (1) informs the subject or the subject’s legally authorized representative in
                writing that a biometric identifier or biometric information is being
                collected or stored;
                (2) informs the subject or the subject’s legally authorized representative in
                writing of the specific purpose and length of term for which a biometric
                identifier or biometric information is being collected, stored, and used; and
                (3) receives a written release executed by the subject of the biometric
                identifier or biometric information or the subject’s legally authorized
                representative. . . .

         95.    Additionally, the statute provides that:39

         [A] private entity in possession of biometric identifiers or biometric information
         must develop a written retention schedule and guidelines for permanently
         destroying biometric identifiers and biometric information when the initial purpose
         for collecting or obtaining such identifiers or information has been satisfied or
         within 3 years of the individual’s last interaction with the private entity, whichever
         occurs first.



36
          740 ILCS 14/5(c).
37
          Id.
38
          740 ILCS 14/15.
39
          740 ILCS 14/15(a).



                                                       23
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 25
                                                                 26 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:81
                                                                                 #:891



         96.    When a user creates a video on the TikTok App, the user can choose to apply effects

that will apply a graphic animation onto the face of the user or that will alter the facial features of

the user. TikTok categorizes these effects in groups labeled “Beauty,” “Trending,” and “Funny,”

to encourage users to access them. Users also have the option to use a face tracking lens that will

detect and automatically zoom in on a user’s face.

         97.    The Musical.ly App operated similar to the current version of the TikTok App, and

also scanned, collected, and stored a user’s facial geometry when that user applied a facial graphic

feature, such as a sticker or facial filter.

         98.    One form of marketing offered by TikTok also includes “branded lenses,” similar

to the face filters already offered by TikTok, but allowing companies to provide their own filters.40

         99.    Unbeknownst to the user, when a user engages in these features, TikTok collects,

stores and maintains a copy of the user’s facial geometry as well as biometric information derived

from this copy. TikTok does not disclose to users that this information is being collected and

stored, and it does not disclose how, or for how long, it is maintained.

         100.   Based upon preliminary expert analysis, the code is written in a specific way in

order to extract facial landmarks and identify users’ faces in images, specifically to identify where

the face is, transform the representation of the face to an internal representation—to make

geometry manipulation easier—and then converted back to the pixels that are shown to users.

         101.   Upon information and belief, TikTok transfers copies of the users’ facial geometry

and derivative information to other corporate entities including Defendant ByteDance, Inc.

         102.   Preliminary expert analysis indicates that the video search functionality of the




40
        Mikey Dunn, What You Need to Know About Advertising on TikTok, Social Media
Today (Aug. 20, 2019), https://www.socialmediatoday.com/news/what-you-need-to-know-
about-advertising-on-tiktok/561235/.



                                                     24
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 26
                                                                 27 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:82
                                                                                 #:892



TikTok app would be severely diminished if TikTok was not storing biometric data as alleged

herein. Web analysts have discovered that TikTok appears to harvest biometric data in order to

create a search function—allowing users to search TikTok videos based upon the individuals who

appear in them. And the App’s use of face scanning allows users to “decorat[e] or distort[] their

faces, all easily edited into a clip for other users to ‘like,’ ‘share’ or comment on.”41 Based upon

counsel’s investigation, such search functions could not be efficiently performed if the data were

not cached. That is, a search would otherwise take days.42

         103.   Preliminary expert analysis also suggests TikTok may analyze users’ faces even

when they do not post videos and only post a profile picture.43 For example, TikTok provides

content recommendations based upon TikTok users’ physical appearance: an artificial intelligence

researcher at University of California Berkeley School of Information “found that TikTok was

recommending him accounts with profile pictures that matched the same race, age or facial

characteristics as the ones he already followed.”44

         104.   Additional concerns regarding the links between the American and Chinese version

of TikTok—an in particular censorship, surveillance, and the use of facial recognition software—

have also raised alarms for consumer advocacy groups.45



41
         Nick Frisch, We Should Worry About How China Uses Apps Like TikTok, NY Times
(May 2, 2019), https://www.nytimes.com/interactive/2019/05/02/opinion/will-china-export-its-
illiberal-innovation.html.
42
        Shubham Agarwal, TikTok’s creepy new feature lets you search for videos based on
people’s faces, Digital Trends (Sept. 25, 2019), https://www.digitaltrends.com/social-
media/tiktok-facial-recognition-video-face-search-feature-china/.
43
         Marc Faddoul via Twitter: “A TikTok novelty: FACE-BASED FILTER BUBBLES,”
https://twitter.com/MarcFaddoul/status/1232014908536938498 (Last visited June 5, 2020).
44
        Maria Mellor, Why is TikTok creating filter bubbles based on your race?, Wired (Feb.
28, 2020), https://www.wired.co.uk/article/tiktok-filter-bubbles.
45
        Id.; TikTok: Should we trust the Chinese social-media video app?, BBC News (Nov. 7,
2019), https://www.bbc.com/news/technology-50319690.



                                                      25
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 27
                                                                 28 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:83
                                                                                 #:893



         105.   TikTok’s heavy reliance on artificial intelligence and machine learning has also set

off alarms with consumer advocacy groups, especially that the Chinese version of TikTok allows

its users to perform facial recognition on faces selected by users from other users’ videos.46

         106.   TikTok makes no effort to disclose to users how their biometric information is used

or stored prior to their using the App.

G.       TikTok’s Collection and Disclosure of Users’ Watch History

         107.   Upon launching the App, a user will see a page of videos that TikTok labels “For

You.” This is a customized collection of videos that Defendants have curated that they believe will

meet a user’s taste and interest the user based upon the users “likes” of prior videos. The vast bulk

of those videos are likely from people the user does not know, collated by the App’s algorithm.47

         108.   TikTok’s algorithm is designed to ensure that users see videos and content that they

like. This algorithm also allows advertisers to design and optimize ad campaigns to users that are

more likely to click on them.48

         109.   Although TikTok only currently allows demographic targeting, the company may

engage in interest, behavioral, and more granular demo marketing over time.49

         110.   While TikTok innocuously claims that its data collection for advertising purposes




46
         Dan Robitzki, TikTok Tracks Users With Facial Recognition, Futurism.com (Sept. 19,
2019), https://futurism.com/the-byte/tiktok-facial-recognition; Adan Kohnhorst, TikTok’s New
“Video Search” Function is From the Future, Radii (Sept. 26, 2019),
https://radiichina.com/tiktok-new-video-search-function-is-from-the-future/.
47
         How to Feature on TikTok’s “For You” Page, Influencer Marketing Hub (Apr. 16,
2020), https://influencermarketinghub.com/tiktok-for-you-page/.
48
         How Does Avertising on TikTok Work?, Influencer Marketing Hub (Jan. 3, 2020),
https://influencermarketinghub.com/advertising-on-tiktok/.
49
        Mikey Dunn, What You Need to Know About Advertising on TikTok, Social Media
Today (Aug. 20, 2019), https://www.socialmediatoday.com/news/what-you-need-to-know-
about-advertising-on-tiktok/561235/.



                                                    26
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 28
                                                                 29 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:84
                                                                                 #:894



allows companies to “[t]ap into unique engagement solutions and immersive formats to creatively

and authentically connect without audiences around the world,”50 consumer privacy experts have

asserted legitimate concerns over TikTok’s connection to the Chinese government, and the

possibility that TikTok’s robust collection of user information could be used without appropriate

consent, and for improper purposes.51

         111.   TikTok is a video streaming service that regularly delivers video content to users

and maintains a cache of videos and virtual materials, including content from users, verified users,

and advertisers.

         112.   TikTok’s terms state that it discloses users’ “video watches,” as well as usernames,

device IDs and IP addresses, and other device activity.52 In order to disclose this information, based

upon information and belief, Plaintiffs believe that TikTok would also share the personalized

profile of users that it uses to deliver highly-specific content to other users.53

         113.   TikTok does provide distinct and separate disclosure regarding users’ video

watches, nor does it require written consent distinct from other forms of consent or obligations

either at the time TikTok sought to disclose users’ video viewing histories or in advance of sharing

those viewing histories for a set duration of time.

H.       TikTok’s Collection of Stored Communications and Messaging History

         114.   In addition to the privacy concerns raised by TikTok’s other practices, the app



50
          TikTok Ads, TikTok, https://ads.tiktok.com/homepage/ (last accessed June 6, 2020).
51
         Justin Sherman, Unpacking TikTok, Mobile Apps and National Security Risks, Lawfare
(Apr. 2, 2020), https://www.lawfareblog.com/unpacking-tiktok-mobile-apps-and-national-
security-risks.
52
        Privacy policy, TikTok (Jan. 2020) https://www.tiktok.com/legal/privacy-
policy?lang=en.
53
         Jia Tolentino, How TikTok Holds Our Attention, New Yorker (Sept. 23, 2019),
https://www.newyorker.com/magazine/2019/09/30/how-tiktok-holds-our-attention.



                                                      27
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 29
                                                                 30 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:85
                                                                                 #:895



regularly “collect[s] and process[es] [messages], which includes scanning and analyzing,

information you provide, in the context of composing, sending, or receiving messages through our

Service's messaging functionality,” and that the information collected “includes the content of the

message and information about when the message has been sent, received and/or read, as well as

the participants of the communication.” 54

         115.    Users’ messages are transmitted from the users’ mobile device to TikTok’s servers,

and from TikTok’s servers to its affiliates’ servers located abroad. TikTok allows users to send

and receive messages, and it retains those messages in storage.

         116.    TikTok’s terms state that it discloses this information to business partners and

corporate affiliates.55 With respect to TikTok’s business partners, the terms state that TikTok will

share users’ information it collects (including messages) with business partners “to help perform

business operations and for business purposes, . . . including research, payment processing and

transaction fulfillment, database maintenance, administering contests and special offers,

technology services, deliveries, email deployment, advertising, analytics, measurement, data

storage and hosting, disaster recovery, search engine optimization, marketing, and data

processing.”56

         117.    In response to an inquiry about TikTok’s data transfer to Chinese affiliates, TikTok

spokesperson stated that as of February 2019 that TikTok user data is stored and processed in the

U.S. and other markets where TikTok operates at industry-leading third-party data centers. The

spokesperson went on to state that data still would be shared with others in their corporate group




54
        Privacy policy, TikTok (Jan. 2020) https://www.tiktok.com/legal/privacy-
policy?lang=en.
55
          Id.
56
          Id.



                                                     28
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 30
                                                                 31 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:86
                                                                                 #:896



for the explained purposes, but never explained that purpose.

         118.   There is also a close connection between ByteDance Ltd. of TikTok. Kevin Mayer,

former Walt Disney Company streaming executive, will be the CEO of TikTok and COO of

ByteDance Ltd.57

         119.   ByteDance has goals of being an international player for quite some time. One

former ByteDance manager who left in 2019 stated: “They want to be a global company, and

numbers-wise, they’ve had that success. . . But the purse is still in China: The money always

comes from there, and the decisions all come from there.”58

         120.   TikTok’s sharing with corporate affiliates falls outside the scope of the above terms.

The terms state that TikTok will share personal information (including messages) with its

corporate affiliates to “improv[e] and optimis[e] the Platform, preventing illegal use and

supporting users.”59 Yet TikTok’s sharing with its corporate parent in China, as well as potentially

the Chinese government, does not clearly fall under the scope of this provision since it does not

clearly improve or optimize TikTok’s platform.60

         121.   As such, neither Plaintiffs nor the class have provided the appropriate consent in

order for TikTok to legally share this information.




57
       Brooks Barnes and Jack Nicas, Disney’s Head of Streaming Is New TikTok C.E.O., The
New York Times (May 18, 2020), https://www.nytimes.com/2020/05/18/business/media/tiktok-
ceo-kevin-mayer.html?searchResultPosition=3.
58
         Drew Harwell and Tony Romm, Inside TikTok: A culture clash where U.S. views about
censorship often were overridden by the Chinese bosses, The Washington Post (Nov. 5, 2019),
https://www.washingtonpost.com/technology/2019/11/05/inside-tiktok-culture-clash-where-us-
views-about-censorship-often-were-overridden-by-chinese-bosses/.
59
          Id.
60
       Helen Ehrlich, TikTok is Scamming People & Stealing Information, Affinity Magazine
(Nov. 4, 2018), http://culture.affinitymagazine.us/tik-tok-is-scamming-people-stealing-
information/



                                                      29
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 31
                                                                 32 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:87
                                                                                 #:897



I.       Defendants Obscure The Terms of Use and Privacy Policy

         122.   TikTok also makes no effort to ensure users see the full text of the Terms of Use

and Privacy Policy. When downloading the App, one step of the process invites users to “Text

[themselves] a link to download TikTok.” This action is tied to the smallest text on the page

though, which also places the small gray text on a black background, making the text less

readable.61

         123.   The text states, “By clicking the ‘send’ button, you confirm that you agree to our

Terms of Use and acknowledge you have read and understood our Privacy Policy.” But the Terms

of Use and Privacy Policy documents are not featured on the page nor is review presented as a

mandatory step for using the App.

         124.   TikTok intends this design to have the effect of a clickthrough legal agreement—

in other words, when users click the “send” button, TikTok considers this to be acceptance of a

contract. But TikTok has made a number of design decisions that increase the likelihood of the

legal agreement not being noticed by the end user. Specifically:

         a.     The text is the smallest text on the page. This reduces the legibility of the

                information and makes it possible for users to simply not notice it;

         b.     The text is in low contrast. The text is gray (#DCDCDE), on a black (#000000)

                background, making the contrast so low that it fails the WCAG 2.0 success criterion

                1.4.6 pass indicator for fonts below 18 points, making it likely that consumers will

                not be able to read or notice the text;

         c.     The text is positioned below the “send” button—meaning that in certain situations,




61
       Users are able to view videos without having to create an account. However, when they
want to post content to the platform, they are required to go through a mandatory sign-in process
where viewing the Terms of Service and Privacy Policy is not mandatory.



                                                     30
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 32
                                                              33 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:88
                                                                              #:898



               some users may have their viewpoint arranged so that the legal agreement is hidden

               “below the fold” (i.e., off-screen), and they proceed to the next page never having

               read the text;

       d.      The Terms of Use and Privacy Policy documents are not presented as a mandatory

               step, nor is the user required to select a checkbox or radio button to explicitly

               indicate that they have read and understood them (meaning that a user can tap the

               “send” button without noticing or reading the Terms of Use and Privacy Policy).

       125.    Importantly, a user can install the TikTok app and become a TikTok content

customer without proceeding through a clickthrough agreement containing the Terms of Use and

Privacy Policy. For example, the user may go directly to the Apple iOS App Store, download the

App, and start using it to look at videos. In that series of steps, the user is not shown any

information about, nor links to the Terms of Use or Privacy Policy.

       126.    TikTok’s designers have the ability to ensure that consumers read TikTok’s Terms

of Service and Privacy Policy, but it has elected not to do so. For example, TikTok designers have

required users to provide their birthday (meaning that 100% of users who complete the sign-up

process must provide a date of birth, but not all users will have read the Terms of Use or Privacy

Policy).

       127.    Requiring consumers to read and review terms of use with an explicit opt-in has

been common practice in the design of end-user license agreements since the 1990s.

       128.    By making the Terms of Use and Privacy Policy difficult to read, and by not

requiring consumers to read those documents, Defendants are able to hide terms that insulate them

from lawsuits.   TikTok requires users to arbitrate their disputes, complete with a ban on

participation in class actions; however, few users would understand that they have consented to

these terms—because they are not required to read them before using TikTok.



                                                  31
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 33
                                                                 34 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:89
                                                                                 #:899



         129.   Given TikTok’s deliberate design choices to prevent consumers from receiving

notice of what information is being disclosed, TikTok’s arbitration clause and class action ban is

void and unenforceable.

J.       TikTok’s Rise in Popularity During the Novel Coronavirus 2019 Pandemic

         130.   Official reports as of April 21, 2020 stated that TikTok has over 500 million

monthly users, and has been downloaded over 1 billion times on the Google Play Store.62 The

application is being downloaded and used more now than ever before in its history, likely due to

the severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2 or “COVID-19”) pandemic

and resulting quarantines. Many celebrities and internationally known athletes have downloaded

the app and millions of others use the app as a means of staying entertained during these times.63

         131.   According to a recent article in Music Business Worldwide, the app was

downloaded 2 million times in the week of March 16th—around the time of many shutdown and

stay-at-home orders throughout the world.64 According to the report, this marked an 18% increase

in downloads from the week before.65 There was an increase of 27% to download rates throughout

the first 23 days of March as well, again covering the span of the initial quarantine orders.66 It has




62
         Tara Johnson, The Rise of TikTok During COVID-19, Tinuiti (Apr. 21, 2020),
https://tinuiti.com/blog/marketing-news-covid-19/tiktok-covid-19/.
63
         Id.
64
        Murray Stassen, Coronavirus Quarantine Appears to be Driving a Global TikTok
Download Boom, Music Business Worldwide (Mar. 24, 2020),
https://www.musicbusinessworldwide.com/coronavirus-quarantine-appears-to-be-driving-a-
global-tiktok-download-boom/.
65
         Id.
66
        James Crowley, TikTok Users Soar Now that Everybody Is at Home Trying to Get
Famous, Newsweek (Mar. 25, 2020), https://www.newsweek.com/tiktok-users-soar-viral-videos-
coronavirus-covid-XX-XXXXXXX, (“With people stuck at home self-isolating, TikTok has seen a
spike in users and downloads as more people try to get their videos to go as viral as COVID-19.
Sorry, the joke had to be made.”).



                                                    32
     Case:
      Case:1:20-cv-04699
             1:20-cv-04728Document
                           Document#:#:51-3
                                        17 Filed:
                                            Filed: 08/13/20
                                                   09/08/20 Page
                                                            Page 34
                                                                 35 of
                                                                    of 52
                                                                       53 PageID
                                                                          PageID #:90
                                                                                 #:900



been so linked to the shutdowns that the hashtag #boredathome—tied to Curtis Roach’s song

“Bored in the House”—was trending during the same time period, which was used where users

were showing what they were doing just to pass the time, “while bored stuck in the house.”67

         132.   The COVID-19 pandemic is impacting the nation’s political landscape as well,

forcing many campaigns and officeholders to do more work online.68

         133.   CNN Business emphasized the platform’s utility for millions of users in allowing

them to bring out their creativity during quarantine.69 PRNewswire developed an entire webinar

in 2020 titled “TikTok: Best Practices & How to Make it Work for Your Brand During the COVID-

19 Pandemic.”70 Even therapists are utilizing the app in order to assist users in getting through

quarantine and the pandemic.71

         134.   TikTok has seen a boom in users and downloads since the onset of this pandemic

and continues to see the breadth of usership expand into all fields of professional life and all age

ranges. The application has appealed to nearly everyone, with over 2 billion downloads to-date,

and is one of the most utilized apps during quarantine by users of all backgrounds.




67
         Id.
68
        Samanta J. Gross, As COVID-19 forces campaigns to go ditigal, Flroida Democrats lag
behind GOP, Tampa Bay Times (May 24, 2020,
https://www.tampabay.com/news/health/2020/05/24/as-covid-19-forces-campaigns-to-go-digital-
florida-democrats-lag-behind-gop/; TikTok becomes political platform ahead of US election,
Financial Times, https://www.ft.com/content/c4c09793-993e-4ffd-9e46-2c609f98b79d.
69
        Quarantine bringing out creativity for millions on TikTok, CNN Business,
https://edition.cnn.com/videos/media/2020/05/15/max-foster-tik-tok-during-lockdown-pkg-
vpx.cnn.
70
       Webinar: Best Practices & How to Make it Work for Your Brand During the COVID-19
Pandemic, https://www.prnewsonline.com/webinars/tik-tok-best-practices-how-to-make-it-work-
for-your-brand/.
71
        Kaya Yurieff, These therapists are using TikTok to help you get through the pandemic,
CNN Business (May 15, 2020), https://www.cnn.com/2020/05/15/tech/tiktok-
therapists/index.html.



                                                   33
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 35
                                                              36 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:91
                                                                              #:901



K.      Fraudulent Concealment and Tolling

        135.    All applicable statutes of limitation have been tolled by Defendants’ knowing and

active fraudulent concealment and denial of the facts alleged herein through the time period

relevant to this action.

        136.    Instead of disclosing Defendants’ practice of collecting, storing, using and

disclosing users’ biometric identifiers and biometric information, as well as users’ personally

identifiable information and video viewing information, Defendants concealed this practice from

users by not disclosing it to users or making this information otherwise available. Defendants

concealed this information to encourage users to download and use the App.

        137.    Despite reasonable diligence on their part, Plaintiffs remained ignorant of the

factual bases for their claims for relief. Defendants’ withholding of material facts concealed the

claims alleged herein and tolled all applicable statutes of limitation.

                             V. CLASS ACTION ALLEGATIONS

        138.    Plaintiffs bring this class action on behalf of themselves and other similarly situated

individuals. Pursuant to Rules 23(a), (b)(1), (b)(2), and (b)(3) of the Federal Rules of Civil

Procedure, Plaintiffs seek to certify a class of:

        Nationwide Class: All persons residing in the United States who have downloaded
        or used the Musical.ly and TikTok Apps on their mobile devices.

        139.    Plaintiffs also bring this class action on behalf of themselves and the following

subclasses:

        California Subclass: All Nationwide Class members who, while residing in
        California, downloaded or used the Musical.ly and TikTok Apps on their mobile
        devices.

        Illinois Subclass: All Nationwide Class members, who while residing in Illinois,
        used face filters, face stickers, or the face tracker lens on an image or video of their
        face or whose face appeared in a video uploaded to the Mucial.ly or TikTok Apps
        while residing in Illinois.




                                                     34
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 36
                                                              37 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:92
                                                                              #:902



       140.    Plaintiffs reserve the right to amend their class definitions or include additional

subclasses (i.e., on behalf of those whose MAC addresses were collected by TikTok). Excluded

from the Class and subclasses are Defendants, any entity in which any Defendant has a controlling

interest, and its legal representatives, officers, directors, employees, assigns and successors. Also

excluded from the Class is any judge, justice or judicial officer presiding over this matter and the

members of their immediate families and judicial staff.

       141.    Numerosity. The number of members in the Class (and subclasses) is so numerous

that joinder is impracticable. The precise number of class members can be determined through

discovery, including discovery of Defendants’ business records, by reference to objective criteria.

At a minimum, the Class is made up of thousands of members.

       142.    Common Questions of Law and Fact Predominate. There are questions of law

and fact common to Plaintiffs and class members, and those questions predominate over any

questions that may affect any individual class member. Such common questions of law and fact

include, but are not limited to:

       a.      Whether Defendants’ activities and practices referenced above and as alleged

               below constitute violations of the statutory causes of action alleged herein;

       b.      Whether Defendants’ activities and practices, if they did constitute violations of the

               statutory causes of action alleged herein, were willful;

       c.      Whether Defendants’ activities and practices referenced above constitute quantum

               meruit concerning which restitution and/or disgorgement is warranted;

       d.      Whether Plaintiffs and members of the class sustained damages as a result of

               Defendants' activities and practices referenced above, and, if so, in what amount;

       e.      Whether Defendants profited from their activities and practices referenced above,

               and, if so, in what amount; and



                                                    35
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 37
                                                              38 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:93
                                                                              #:903



       f.      Whether Plaintiffs and class members are entitled to declaratory and injunctive

               relief.

       143.    Typicality. Plaintiffs’ claims are typical of the claims of all members of the Class

and subclasses. Their claims arise from the same practices and conduct that give rise to the claims

of all class members and are based on the same legal theories.

       144.    Adequacy. Plaintiffs will fairly and adequately protect the interests of the Class.

They have no interests antagonistic to those of the other class members and are committed to

vigorously prosecuting this case. Plaintiffs have retained counsel experienced in consumer class

actions and complex litigation involving privacy and data security.

       145.    Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Given that the relative amount of each Class member’s

is small relative to the expense of litigating those claims, and given Defendants’ financial

resources, no Class member is likely seek legal redress on an individual basis for the violations

alleged in this complaint. Individual actions would significantly increase the expense to all parties,

burden the court with duplicative litigation, and create a risk of inconsistent or varying

adjudications that would establish incompatible standards of conduct for Defendants. Separate

actions by individual class members would also risk adjudications that would, as a practical matter,

be dispositive of the interests of the other members not parties to the individual adjudications or

would substantially impair or impede their ability to protect their interests. A class action, however,

promotes an orderly and expeditious adjudication of the Class claims, presents fewer management

difficulties, and ensures comprehensive supervision in a single forum.

       146.    Injunctive Relief Appropriate. Defendants acted and refused to act on grounds

generally applicable to the Class, thereby making appropriate final injunctive relief with respect

to the members of the Class as a whole.



                                                     36
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 38
                                                              39 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:94
                                                                              #:904



                                   VI. CAUSES OF ACTION

                            NATIONWIDE CAUSES OF ACTION

                                FIRST CLAIM FOR RELIEF
           VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
                                   18 U.S.C. §§ 1030, et seq.
     (On Behalf of Plaintiffs, the Nationwide Class, and, in the alternative, Subclasses)

        147.    Plaintiffs incorporate the foregoing allegations in paragraphs 1 through 146 as if

fully set forth herein.

        148.    The mobile devices belonging to Plaintiffs and class members are “protected

computers” within the meaning of 18 U.S.C. § 1030(e)(2)(B) in that they are “used in or affecting

interstate or foreign commerce or communication[.]”

        149.    Defendants caused Plaintiffs and class members to download and install the App to

their mobile devices without informing users that the App contained code that went beyond what

users expected the App to do, the information that was collected by the App, and the information

that was disclosed by the App.

        150.    By surreptitiously collecting, storing, and using Plaintiffs’ and class members’

personally identifiable information without prior disclosure and consent, Defendant knowingly

exceeded its authorized access to Plaintiffs’ and class members’ protected computers, in violation

of 18 U.S.C. § 1030(a)(2)(C).

        151.    Defendants’ actions caused injuries to users as set forth herein because of the

numerous threats to public safety caused by Defendants’ surreptitious violations of user privacy,

and failure to obtain consent before collecting and disclosing certain user information.

        152.    Plaintiffs, on behalf of themselves and class members, accordingly seek

compensatory damages, injunctive relief, and other equitable relief as allowed by 18 U.S.C.

§ 1030(g).




                                                   37
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 39
                                                              40 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:95
                                                                              #:905



                              SECOND CLAIM FOR RELIEF
            VIOLATION OF THE VIDEO PRIVACY PROTECTION ACT
                                   18 U.S.C. § 2710, et seq.
     (On Behalf of Plaintiffs, the Nationwide Class, and, in the alternative, Subclasses)

        153.    Plaintiffs incorporate the foregoing allegations in paragraphs 1 through 146 as if

fully set forth herein.

        154.    Plaintiffs reallege and incorporate by reference every allegation set forth in the

preceding paragraphs as though alleged fully herein.

        155.    The VPPA provides that “a video tape service provider who knowingly discloses,

to any person, personally identifiable information concerning any consumer shall be liable to the

aggrieved person for the relief provided in subsection (d).” 18 U.S.C. § 2710(b)(1). Defendant

TikTok violated this statute by knowingly disclosing personally identifiable information to

ByteDance Ltd. and other corporate affiliates.

        156.    Defendant TikTok is a “video tape service provider” under 18 U.S.C. § 2710(a)(4)

because it “engaged in the business, in or affecting interstate or foreign commerce, of rental, sale,

or delivery of prerecorded video cassette tapes or similar audio-visual materials.” TikTok is

engaged in the business of delivering video content and services to its users, including Plaintiffs.

TikTok’s platform allows users to create, post, share, view, and otherwise engage with videos.

TikTok platform is built to deliver video content to consumers. TikTok regularly delivered videos

to TikTok’s subscribers, including Plaintiffs, by making those materials electronically available to

Plaintiffs on TikTok’s platform. TikTok also allowed users to create, and share videos with a non-

public audience.

        157.    Plaintiffs and class members are “consumers” under 18 U.S.C. § 2710(a)(1)

because they are “subscriber[s] of goods or services” from TikTok. Plaintiffs and class members

are registered TikTok users who use the website and mobile application through interaction with

it. Plaintiffs and class members were required to provide personally identifiable information to


                                                    38
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 40
                                                              41 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:96
                                                                              #:906



TikTok, including date of birth, in order to sign up, become registered users, establish user profiles,

to subscribe to “follow” other accounts, and to contribute to TikTok’s video streaming content. By

signing up for accounts with TikTok, becoming registered users, establishing user profiles,

providing TikTok with personal information, and spending time and attention using and

contributing to TikTok’s video streaming platform, Plaintiffs and class members entered into

transactions with TikTok to obtain access to TikTok’s content and services and for the purpose of

subscribing to TikTok’s video streaming content and services.

       158.    The VPPA defines “personally identifiable information” to “include[] information

which identifies a person as having requested or obtained specific video materials or services from

a video tape service provider.” 18 U.S.C. § 2710(a)(1)(3). TikTok “knowingly disclose[d]” to

corporate affiliates users’ personally identifiable information, including what videos a user has

watched; whether a user has engaged with videos by downloading, liking, commenting and/or

sharing the video; how long the user views the video; whether the user saves the video to their

“Favorites” page; and accounts the user follows. TikTok’s disclosure also included personally

identifiable information because the information shared included a user’s: username, device

information, and location data.

       159.    Defendant TikTok disclosed personally identifiable information to corporate

affiliate, ByteDance Ltd., through the transfer to at least three domains: maliva-

mcs.byteoversea.com,      sgali-mcs.byteoversea.com,       and    mon-va.byteoversea.com.        Upon

information and belief, these domains are owned and operated by ByteDance Ltd.

       160.    Every time a user visits the platform, TikTok transfers to ByteDance Ltd., through

the domain of either mon-va.byteoversea.com or sgali-mcs.byteoversea.com: the URL of the video

watched; the duration that the user watched the video for; and the time the user watched it. TikTok

also sends to ByteDance: the user’s UID, unique UID, SSID, and web_ID.



                                                     39
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 41
                                                              42 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:97
                                                                              #:907



          161.   TikTok transfers to ByteDance, through the domain mon-va.byteoversea.com

domain: the specific URL of the video watched by the user and the unique identifier titled

SLARDAR_WEB_ID.

          162.   TikTok maintains the same UID for each individual user. While a user is logged on

to the platform, TikTok pairs the same UID with the video viewing information it transmits to

ByteDance Ltd. This UID follows the user every time she logs on to the platform regardless of the

device, and even after she may have cleared her browser history and cookies. The additional

Unique Identifiers that TikTok transmits to ByteDance, allow ByteDance to continue identifying

users’ viewing activity even when they are not logged on but are still viewing videos on the

platform. When the user visits her profile page, these Unique Identifiers are easily linked to the

user’s account name, and profile page. The profile page contains information that can further

identify individuals by name since it includes an uploaded biography and videos that the user has

shared.

          163.   TikTok’s pairing of personal information, including user’s account name and

Unique Identifiers, with users’ video viewing history violates the VPPA because it readily shows

which requested or obtained specific video materials.

          164.   TikTok’s did not inform users of its pattern and practice of disclosing personally

identifiable information and does not obtain their consent to such disclosure.

          165.   Unlawful disclosure of personally identifiable information concerning Plaintiffs

and class members was not incident to the “ordinary course of business” of delivering the visual

content as that term is defined by the VPPA. See 18 U.S.C. § 2710(a)(2). The disclosure of users’

personally identifiable information to third parties not involved in the transactions as alleged herein

was not necessary in order for TikTok to deliver those prerecorded visual materials to Plaintiffs

and class members.



                                                     40
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 42
                                                              43 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:98
                                                                              #:908



        166.    The VPPA also provides that a video tape service provider may nonetheless

disclose personally identifiable information concerning a consumer as long as that person has

provided “informed written consent . . . in a form distinct and separate from any form setting forth

other legal or financial obligations of the consumer.” 18 U.S.C. § 2710(b)(2)(A)(i).

        167.    However, TikTok failed to obtain the “informed, written consent” of Plaintiffs and

class members “in a form distinct and separate from any form setting forth other legal or financial

obligations of the consumer” and “at the election of the consumer,” either “given at the time the

disclosure is sought” or “given in advance for a set period of time, not to exceed 2 years or until

consent is withdrawn by the consumer, whichever is soon.” See 18 U.S.C. § 2710(b)(2)(B)(i)-(ii).

No TikTok document complied with these requirements.

        168.    The VPPA also requires that “[a] person subject to the section shall destroy

personally identifiable information as soon as practicable, but no later than one year from the date

the information is no longer necessary for the purposes for which it was collected . . . .”

18 U.S.C. § 2710(e). Upon information and belief, TikTok does not destroy this information and

maintains users’ personally identifiable information despite the fact that it is no longer necessary

for purposes of delivering the prerecorded visual information, in violation of the VPPA.

        169.    On behalf of themselves and other class members, Plaintiffs seek to recover

awarded actual damages, not less than liquidated damages in the amount of $2,500 per Plaintiff,

punitive damages, attorneys’ fees and costs, and such other preliminary and equitable relief as the

Court determines to be appropriate.

                                THIRD CLAIM FOR RELIEF
     QUANTUM MERUIT TO RECOVER SUMS HAD BY UNJUST ENRICHMENT
     (On Behalf of Plaintiffs, the Nationwide Class, and, in the alternative, Subclasses)

        170.    Plaintiffs incorporate the foregoing allegations in paragraphs 1 through 146 as if

fully set forth herein.



                                                   41
  Case:
   Case:1:20-cv-04699
          1:20-cv-04728Document
                        Document#:#:51-3
                                     17 Filed:
                                         Filed: 08/13/20
                                                09/08/20 Page
                                                         Page 43
                                                              44 of
                                                                 of 52
                                                                    53 PageID
                                                                       PageID #:99
                                                                              #:909



       171.    Plaintiffs bring this count to pursue restitution based on Defendants’ unjust

enrichment, including by way of Defendants’ retention of profits that should have been expended

to protect Plaintiff’s data as required by law.

       172.    Defendants have unjustly received and retained monetary benefit from Plaintiffs

and class members—i.e., by way of their use of, and profiting from, their data under unjust

circumstances, such that inequity has resulted.

       173.    By engaging in the conduct described in this complaint, Defendants knowingly

obtained benefits from Plaintiffs and class members as alleged herein under circumstances such

that it would be inequitable and unjust for Defendants to retain them.

       174.    Defendants will be unjustly enriched if permitted to retain the benefits derived from

unlawful gathering and sharing of Plaintiff’s and class members’ data.

       175.    Plaintiffs are therefore entitled to restitution in an amount to be determined at trial,

or the imposition of a constructive trust upon the monies derived by Defendants by means of the

above-described actions, or as the circumstances may merit to provide complete relief to Plaintiff.

                          STATE SUBCLASS CAUSES OF ACTION

                             FOURTH CLAIM FOR RELIEF
              VIOLATION OF THE ILLINOIS BIOMETRIC PRIVACY ACT
               FAILURE TO OBTAIN INFORMED, WRITTEN CONSENT
                                  740 ILCS § 14/15, et seq.
                (On Behalf of the Illinois Plaintiffs and the Illinois Subclass)

       176.    The Minor Plaintiffs, Czajka, Johnson, and Quinteiro (“Illinois Plaintiffs”)

incorporates the foregoing allegations in paragraphs 1 through 146 as if fully set forth herein.

       177.    The BIPA makes it unlawful for any private entity to “collect, capture, purchase,

receive through trade, or otherwise obtain a person’s or a customer’s biometric identifier or

biometric information unless it first: (1) informs the subject or the subject’s legally authorized

representative in writing that a biometric identifier or biometric information is being collected or



                                                    42
  Case:
   Case:1:20-cv-04699
         1:20-cv-04728Document
                       Document#:#:51-3
                                    17 Filed:
                                        Filed:08/13/20
                                               09/08/20Page
                                                        Page44
                                                             45ofof52
                                                                    53PageID
                                                                       PageID#:100
                                                                              #:910



stored; (2) informs the subject or the subject’s legally authorized representative in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used; and (3) receives a written release executed by the subject of the

biometric identifier or biometric information or the subject’s legally authorized representative.”

740 ILCS 14/15(b).

       178.    TikTok is a California corporation and thus, qualifies as a “private entity” under

the BIPA. 740 ILCS 14/10. ByteDance, Inc. is a Delaware corporation, with its principal place of

business in California and thus, also qualifies as “private entity” under the BIPA. Id.

       179.    Plaintiffs and class members had their biometric identifiers or biometric

information captured, collected, stored, and used by Defendants through the TikTok App.

Defendants’ practice of collecting, storing and using Plaintiffs’ and class members’ biometric

identifiers or biometric information violated Plaintiffs’ and class members’ right to privacy in their

biometric identifiers or biometric information under the BIPA, 740 ILCS 14/1, et seq.

       180.    Defendant did not inform Plaintiffs and class members in writing that their

biometric identifiers or biometric information would be “collected or stored” as required under

740 ILCS 14/15(b)(1).

       181.    Nor did Defendants inform Plaintiffs and class members in writing of the “specific

purpose and length of term for which [their] biometric identifier or biometric information is being

collected, stored, and used” as required under 740 ILCS 14/15(b)(2).

       182.    Defendants also did not receive “a written release executed by the subject of the

biometric identifier or biometric information or the subject’s legally authorized representative.”

740 ILCS 14/15(b)(3).

       183.    Defendants acted intentionally or recklessly in collecting, storing and using

Plaintiffs’ and class members’ biometric identifiers or biometric information. As set forth herein,



                                                    43
  Case:
   Case:1:20-cv-04699
         1:20-cv-04728Document
                       Document#:#:51-3
                                    17 Filed:
                                        Filed:08/13/20
                                               09/08/20Page
                                                        Page45
                                                             46ofof52
                                                                    53PageID
                                                                       PageID#:101
                                                                              #:911



Defendants designed the TikTok application to capture and collect biometric information of a user

before the user even posts a video. In the alternative, Defendants acted negligently when it

collected, stored, and used Plaintiffs’ and class members’ biometric identifiers or biometric

without informing them in writing that this information would be collected and without obtaining

written consent.

        184.    TikTok purposefully avoided providing notices or obtaining consent from class

members in order to ensure that as many users downloaded and used the App as possible.

        185.    As a result of Defendants’ intentional and/or reckless violation of BIPA, the Illinois

Plaintiffs and Illinois Subclass Members already have been injured and will continue to be injured,

in an amount to be proven at trial.

        186.    On behalf of themselves and Illinois Subclass Members, the Illinois Plaintiffs seek:

(1) injunctive and equitable relief as is necessary to protect the interests of Plaintiffs and Illinois

Subclass members by requiring TikTok to comply with the 740 ILCS 14/15(b) requirements for

the collection, storage, and use of biometric identifiers or biometric information and (2) statutory

damages of $5,000 per intentional or reckless violation of BIPA pursuant to 740 ILCS 14/20(2)

and statutory damages of $1,000 per negligent violation of the BIPA pursuant to 740 ILCS

14/20(1); and (3) reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740

ILCS 14/20(3).

                              FIFTH CLAIM FOR RELIEF
             VIOLATION OF THE ILLINOIS BIOMETRIC PRIVACY ACT
          FAILURE TO INSTITUTE AND MAINTAIN PUBLICLY-AVAILABLE
                               RETENTION SCHEDULE
                      VIOLATION OF 740 ILCS 14/15(a), et seq.
               (On Behalf of the Illinois Plaintiffs and the Illinois Subclass)

        187.    The Illinois Plaintiffs incorporate the foregoing allegations in paragraphs 1 through

146 as if fully set forth herein.

        188.    The BIPA makes it unlawful for any private entity to “collect, capture, purchase,


                                                     44
  Case:
   Case:1:20-cv-04699
         1:20-cv-04728Document
                       Document#:#:51-3
                                    17 Filed:
                                        Filed:08/13/20
                                               09/08/20Page
                                                        Page46
                                                             47ofof52
                                                                    53PageID
                                                                       PageID#:102
                                                                              #:912



receive through trade, or otherwise obtain a person’s or a customer’s biometric identifier or

biometric information unless it first: (1) informs the subject or the subject’s legally authorized

representative in writing that a biometric identifier or biometric information is being collected or

stored; (2) informs the subject or the subject’s legally authorized representative in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used; and (3) receives a written release executed by the subject of the

biometric identifier or biometric information or the subject’s legally authorized representative.”

740 ILCS 14/15(b).

       189.    The Illinois Plaintiffs and Illinois Subclass Members had their biometric identifiers

or biometric information captured, collected, stored, and used by Defendants through the TikTok

App.

       190.    TikTok is a California corporation and thus, qualifies as a “private entity” under

the BIPA. 740 ILCS 14/10. ByteDance, Inc. is a Delaware corporation, with its principal place of

business in California and thus, also qualifies as “private entity” under the BIPA. Id.

       191.    Defendants’ practice of collecting, storing and using Plaintiffs’ and Illinois

Subclass members’ biometric identifiers or biometric information violated Plaintiffs’ and Illinois

Subclass members’ right to privacy in their biometric identifiers or biometric information under

the BIPA, 740 ILCS 14/1, et seq.

       192.    Defendants did not make available to the public, a written policy “establishing a

retention schedule and guidelines for permanently destroying biometric identifiers or biometric

information when the initial purpose for collecting or obtaining such identifiers or information has

been satisfied or within 3 years of the individual's last interaction with the private entity, whichever

occurs first” as required under 740 ILCS 14/15(a).

       193.    Defendants acted intentionally or recklessly in not making publicly available a data



                                                     45
  Case:
   Case:1:20-cv-04699
         1:20-cv-04728Document
                       Document#:#:51-3
                                    17 Filed:
                                        Filed:08/13/20
                                               09/08/20Page
                                                        Page47
                                                             48ofof52
                                                                    53PageID
                                                                       PageID#:103
                                                                              #:913



retention policy and guidelines for permanently destroying such identifiers or information, as

required by 740 ILCS 14/15(a). Defendants did so to ensure that as many users downloaded and

used the app as possible. As set forth herein, Defendants designed the TikTok application to

capture and collect biometric information and biometric identifiers of users whenever they access

the app and before they even posts videos. Defendants maintain users’ biometric information and

biometric identifiers for an undisclosed period of time that exceeds the initial purpose for

collecting or obtaining such identifiers or information.

        194.    In the alternative, Defendants acted negligently when they collected, stored, and

used Plaintiff’s and Illinois Subclass members’ biometric identifiers or biometric information

without making publicly available a data retention policy and guidelines for permanently

destroying such identifiers or information, as required under 740 ILCS 14/15(a).

        195.    On behalf of themselves and Illinois Subclass members, the Illinois Plaintiffs seek:

(1) injunctive and equitable relief as is necessary to protect the interests of Plaintiff and Illinois

Subclass Members by requiring TikTok to make publicly available a policy for the permanent

destruction of biometric identifiers or biometric information pursuant to 740 ILCS 14/15(a); (2)

statutory damages of $5,000 per intentional or reckless violation of BIPA pursuant to 740 ILCS

14/20(2) and statutory damages of $1,000 per negligent violation of the BIPA pursuant to 740

ILCS 14/20(1); and (3) reasonable attorneys’ fees and costs and other litigation expenses pursuant

to 740 ILCS 14/20(3).

                              SIXTH CLAIM FOR RELIEF
             VIOLATION OF THE ILLINOIS BIOMETRIC PRIVACY ACT
          FAILURE TO INSTITUTE AND MAINTAIN PUBLICLY-AVAILABLE
                               RETENTION SCHEDULE
                      VIOLATION OF 740 ILCS 14/15(a), et seq.
               (On Behalf of the Illinois Plaintiffs and the Illinois Subclass)

        196.    The Illinois Plaintiffs incorporate the foregoing allegations in paragraphs 1 through

146 as if fully set forth herein.


                                                    46
  Case:
   Case:1:20-cv-04699
         1:20-cv-04728Document
                       Document#:#:51-3
                                    17 Filed:
                                        Filed:08/13/20
                                               09/08/20Page
                                                        Page48
                                                             49ofof52
                                                                    53PageID
                                                                       PageID#:104
                                                                              #:914



       197.    TikTok is a California corporation and thus, qualifies as a “private entity” under

the BIPA. 740 ILCS 14/10. ByteDance, Inc. is a Delaware corporation, with its principal place of

business in California and thus, also qualifies as “private entity” under the BIPA. Id.

       198.    The Illinois Plaintiffs and Illinois Sublass Members had their biometric identifiers

or biometric information captured, collected, stored, and used by Defendants through the TikTok

App. Defendants’ practice of disclosing, redisclosing, or otherwise disseminating Plaintiffs’ and

Illinois Subclass members’ biometric identifiers or biometric information to undisclosed third

parties and corporate affiliates violated Plaintiffs’ and class members’ right to privacy in their

biometric identifiers or biometric information under the BIPA, 740 ILCS 14/1, et seq.

       199.    Defendants systematically and automatically “disclose[d], redisclose[d], or

otherwise disseminate” Plaintiff’s and the Class’s biometric identifiers and/or biometric

information without first obtaining the consent required by 740 ILCS § 14/15(d)(1). Defendants

disclosure or redisclosure was not made as part of a “financial transaction requested or authorized”

by Plaintiffs or class members, the disclosure or redisclosure was not “required by State or federal

law or municipal ordinance,” and the disclosure was not required pursuant to a valid warrant or

subpoena. 740 ILCS 14/15(d)(2)-(4).

       200.    Defendants acted intentionally or recklessly in disclosing, redisclosing, or

otherwise disseminating the Illinois Plaintiffs’ and Illinois Subclass members’ biometric

identifiers or biometric information. As set forth herein, Defendants designed the TikTok

application to capture and collect biometric identifiers and biometric information of a user before

the user even posts the video. TikTok purposefully avoided providing notices or obtaining consent

from the Illinois Plaintiffs and the Illinois Subclass members in order to ensure that as many users

downloaded and used the App as possible. Similarly, Defendants did not inform the Illinois

Plaintiffs and Illinois Subclass members that their biometric identifiers and biometric information



                                                   47
  Case:
   Case:1:20-cv-04699
         1:20-cv-04728Document
                       Document#:#:51-3
                                    17 Filed:
                                        Filed:08/13/20
                                               09/08/20Page
                                                        Page49
                                                             50ofof52
                                                                    53PageID
                                                                       PageID#:105
                                                                              #:915



was being distributed and/or redistributed to undisclosed corporate affiliates, third parties, and

other business partners.

        201.    In the alternative, Defendants acted negligently in disclosing, redisclosing, or

otherwise disseminating the Illinois Plaintiffs’ and Illinois Subclass members’ biometric

identifiers or biometric without obtaining written consent.

        202.    As a result of Defendants’ intentional and/or reckless violation of BIPA, the Illinois

Plaintiffs and Illinois Subclass members already have been injured and will continue to be injured,

in an amount to be proven at trial.

        203.    On behalf of themselves and Illinois Subclass members, the Illinois Plaintiffs seek:

(1) injunctive and equitable relief as is necessary to protect the interests of Plaintiffs and class

members by requiring TikTok to comply with the 740 ILCS 14/15(b) requirements for the

collection, storage, and use of biometric identifiers or biometric information and (2) statutory

damages of $5,000 per intentional or reckless violation of BIPA pursuant to 740 ILCS 14/20(2)

and statutory damages of $1,000 per negligent violation of the BIPA pursuant to 740 ILCS

14/20(1); and (3) reasonable attorneys’ fees and costs and other litigation expenses.

                               SEVENTH CLAIM FOR RELIEF
                      VIOLATION OF THE CALIFORNIA PENAL CODE
                                    Cal. Pen. Code § 484, 496
                     (On Behalf of Plaintiff Iyer and the California Subclass)

        204.    Plaintiff Iyer incorporates the foregoing allegations in paragraphs 1 through 146 as

if fully set forth herein.

        205.    Section 496(a) prohibits obtaining property “in any manner constituting theft.”

        206.    Section 484 defines theft to include obtaining property by false pretense and

specifically provides:

        Every person who shall feloniously steal, take, carry, lead, or drive away the
        personal property of another, or who shall fraudulently appropriate property which
        has been entrusted to him or her, or who shall knowingly and designedly, by any


                                                    48
  Case:
   Case:1:20-cv-04699
         1:20-cv-04728Document
                       Document#:#:51-3
                                    17 Filed:
                                        Filed:08/13/20
                                               09/08/20Page
                                                        Page50
                                                             51ofof52
                                                                    53PageID
                                                                       PageID#:106
                                                                              #:916



       false or fraudulent representation or pretense, defraud any other person of money,
       labor or real or personal property, or who causes or procures others to report falsely
       of his or her wealth or mercantile character and by thus imposing upon any person,
       obtains credit and thereby fraudulently gets or obtains possession of money, or
       property or obtains the labor or service of another, is guilty of theft.

       207.    Defendant intentionally designed a program that deceived Plaintiff Iyer and

California Subclass members into providing personally identifiable information to Defendant,

including username, device information, and location data as well as video viewing history and

interactions with video content, such as whether a user has downloaded, liked, commented, shared

the video, or added it to a “Favorites” page.

       208.    Defendant acted in a manner constituting theft and/or false pretense by stealing,

taking, and/or fraudulently appropriating Plaintiff Iyer’s personally identifiable information

without consent.

       209.    Defendant concealed, aided in concealing, sold, and/or used Plaintiff Iyer’s and

California Subclass members’ personally identifiable information for Defendant’s own

commercial purposes and financial benefit, including by sharing this information with third parties.

       210.    The reasonable and fair market value of the unlawfully obtained personal data can

be determined in the marketplace.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, and each Class member, pray for judgment against Defendants

as follows:

       A.      That this action and the proposed class be certified and maintained as a class action,

appointing Plaintiffs as representatives of the Class, and appointing the attorneys and law firms

representing Plaintiffs as counsel for the Class;

       B.      Enter Judgment against Defendants on Plaintiffs’ and class members’ asserted

causes of action;



                                                    49
  Case:
   Case:1:20-cv-04699
         1:20-cv-04728Document
                       Document#:#:51-3
                                    17 Filed:
                                        Filed:08/13/20
                                               09/08/20Page
                                                        Page51
                                                             52ofof52
                                                                    53PageID
                                                                       PageID#:107
                                                                              #:917



          C.     For statutory damages for each intentional or reckless violation of the

aforementioned statutes, or in the alternative, for statutory damages for each negligent violation of

the aforementioned statutes;

          D.     For equitable, injunctive, and declaratory relief as may be appropriate;

          E.     For attorneys’ fees and costs as permitted by law;

          F.     For pre-judgment and post-judgment interest, as prescribed by law; and

          G.     For such additional legal and equitable relief as this Court may deem just and

proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiffs demand a trial by jury on all causes of action so triable.


 Dated: August 13, 2020                                     By:    /s/ Amy E. Keller

                                                            Amy E. Keller
                                                            DICELLO LEVITT GUTZLER LLC
                                                            Ten North Dearborn Street
                                                            Sixth Floor
                                                            Chicago, Illinois 60602
                                                            Telephone: (312) 214-7900
                                                            Facsimile: (440) 953-9138
                                                            akeller@dicellolevitt.com

                                                            Lesley E. Weaver
                                                            BLEICHMAR FONTI & AULD LLP
                                                            555 12th Street, Suite 1600
                                                            Oakland, California 94607
                                                            Telephone: (415) 445-4003
                                                            Facsimile: (415) 445-4020
                                                            lweaver@bfalaw.com

                                                            Counsel for Plaintiffs and the Putative
                                                            Classes




                                                       50
  Case:
   Case:1:20-cv-04699
         1:20-cv-04728Document
                       Document#:#:51-3
                                    17 Filed:
                                        Filed:08/13/20
                                               09/08/20Page
                                                        Page52
                                                             53ofof52
                                                                    53PageID
                                                                       PageID#:108
                                                                              #:918



                                  CERTIFICATE OF FILING

       I hereby certify that a copy of the foregoing was filed via this Court’s CM/ECF service,

which will send notification of such filing to all counsel of record this 13th day of August 2020.



                                                        /s/ Amy E. Keller
                                                        Amy E. Keller




                                                   51
